Title: To James Madison from James Leander Cathcart, 21 March 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


21 March 1801, Tripoli. No. 5. Encloses accounts of disbursements and accounts current and copy of banker-merchant Leon Farfara’s record of monies paid pasha in lieu of overdue U.S. tribute. Denounces Farfara as “incorrigible” villain but notes that O’Brien trusts him. Relates his financial embarrassments, urges annual stipend of $2,000 for the consular post, and stresses the indignity he must suffer owing to a continual lack of funds. Reports on the primitive state of local medicine. Has paid rent on consular house until May 1804 to prevent further price increase by landlord. Was obliged to give presents to pasha’s children and also spent $200 for “intelligence of the Bashaws real intentions relative to us.” Cannot understand why his diplomatic outfit has not been granted, since by law it is allowed to all ministers and chargés d’affaires.
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 1, pt. 2); FC (NN: Cathcart Papers). RC 6 pp.; addressed to Marshall; marked duplicate; in a clerk’s hand, signed by Cathcart; docketed by Wagner as received 31 July. FC signed by Cathcart and docketed by him at a later time, with the notation: “If Mr. Madison has not seen the original of this it would be proper to furnish him with a copy of it.” Postscript on FC only, in Cathcart’s hand, relates to his financial affairs. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

